 Case 2:20-cv-07068-FMO-PLA Document 1 Filed 08/06/20 Page 1 of 15 Page ID #:1



1    Brent H. Blakely (SBN 157292)
     bblakely@blakelylawgroup.com
2    Mark S. Zhai (SBN 287988)
     mzhai@blakelylawgroup.com
3    Colby A. Meagle (SBN 328594)
     cmeagle@blakelylawgroup.com
4    BLAKELY LAW GROUP
     1334 Parkview Avenue, Suite 280
5    Manhattan Beach, California 90266
     Telephone: (310) 546-7400
6    Facsimile: (310) 546-7401
7    Attorneys for Plaintiff
     Chrome Hearts LLC
8
9
                               UNITED STATES DISTRICT COURT
10
                           CENTRAL DISTRICT OF CALIFORNIA
11
12
     CHROME HEARTS LLC, a Delaware           )   CASE NO.:
13   Limited Liability Company,              )
                                             )   COMPLAINT FOR DAMAGES AND
14                                           )   EQUITABLE RELIEF
                       Plaintiff,            )
15                                           )   1. TRADEMARK INFRINGEMENT
                                             )
16               vs.                         )   2. FALSE DESIGNATION OF
                                             )      ORIGIN AND FALSE
17                                           )      DESCRIPTIONS
     FASHION NOVA, INC. a California         )
18   Corporation; and DOES 1-10, inclusive, ))   3. UNFAIR COMPETITION IN
                                                    VIOLATION OF CAL. BUS. &
19                                           )      PROF. CODE, § 17200, et seq.
                       Defendants.           )
20                                           )   4. COMMON LAW TRADEMARK
                                             )      INFRINGEMENT AND UNFAIR
21                                           )      COMPETITION
                                             )
22                                           )
                                             )   JURY TRIAL DEMANDED
23                                           )
24
25         Plaintiff Chrome Hearts LLC (“Chrome Hearts” or “Plaintiff”) for its Complaint
26   against Defendant Fashion Nova, Inc. (“Fashion Nova”) and DOES 1-10 (collectively,
27   “Defendants”) alleges as follows:
28

                                              1
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:20-cv-07068-FMO-PLA Document 1 Filed 08/06/20 Page 2 of 15 Page ID #:2



1                                JURISDICTION AND VENUE
2          1.     Plaintiff files this action against Defendants for trademark infringement
3    and false designation of origin under the Lanham Trademark Act of 1946, 15 U.S.C. §
4    1051 et seq. (the “Lanham Act”), and related claims of trademark infringement and
5    unfair competition under the statutory and common law of the State of California. This
6    Court has subject matter jurisdiction over Plaintiff’s Lanham Act claims under 15
7    U.S.C. § 1121(a) and 28 U.S.C. §§ 1331 and 1338(a).
8          2.      This Court has supplemental jurisdiction over Plaintiff’s state and
9    common law claims pursuant to 28 U.S.C. § 1367(a), because those claims are so related
10   to Plaintiff’s federal claims that they form part of the same case or controversy and
11   derive from a common nucleus of operative facts.
12         3.     This Court has personal jurisdiction over Defendants because Defendants
13   reside in California, are engaged in interstate commerce within the state of California,
14   and committed tortious acts of infringement complained of in California, including, on
15   information and belief, the sale of apparel products bearing unauthorized and infringing
16   copies of Plaintiff’s federally registered trademarks to residents of California, and as a
17   result, caused Plaintiff substantial injury in the State of California.
18         4.     Venue is proper in this district pursuant to 28 U.S.C. § 1391 because
19   Defendants reside in this Judicial District and a substantial part of the events giving rise
20   to Plaintiff’s claims herein occurred in this Judicial District.
21                                        THE PARTIES
22         5.     Plaintiff Chrome Hearts LLC (“Chrome Hearts”) is a limited liability
23   company organized and existing under the laws of the state of Delaware, with an office
24   and principal place of business located at 915 North Mansfield Avenue, Los Angeles,
25   California 90038.
26         6.     Defendant Fashion Nova, Inc. (“Fashion Nova”) is a corporation
27   organized and existing under the laws of the state of California, with an office and
28   principal place of business located at 2801 East 46th Street, Vernon, California 90058.

                                               2
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:20-cv-07068-FMO-PLA Document 1 Filed 08/06/20 Page 3 of 15 Page ID #:3



1          7.     Chrome Hearts is unaware of the names and true capacities of Defendants,
2    whether individuals, corporate and/or partnership entities, named herein as DOES 1
3    through 10, inclusive, and therefore sues them by their fictitious names. Chrome Hearts
4    will seek leave to amend this complaint when their true names and capacities are
5    ascertained. Upon information and belief, each one of Defendants Fashion Nova and
6    DOES 1 through 10, inclusive, caused or are in some manner responsible for causing
7    the wrongful acts alleged herein, and that at all relevant times each one was the agent,
8    servant, and/or employee of the other Defendants acting within the course and scope of
9    said agency, service, and employment.
10         8.     Upon information and belief, at all relevant times herein, each one of
11   Defendants Fashion Nova and DOES 1 through 10, inclusive, knew or reasonably
12   should have known of the wrongful acts and behavior alleged herein and the damages
13   caused thereby, ratified and encouraged such acts and behavior, and/or had a non-
14   delegable duty to prevent such acts and behavior but failed or refused to do so.
15               ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
16         A.     The Chrome Hearts Brand and Trademarks
17         9.     Chrome Hearts has been designing, manufacturing, and selling artistically
18   styled leather goods, apparel, jewelry, and accessories since 1988.
19         10.    Chrome Hearts sells a wide variety of quality artistic products, including
20   leather pants, leather jackets, leather vests, sterling silver jewelry, including necklaces,
21   bracelets, rings and wallet chains, belt buckles, fabric apparel, bags and a wide
22   collection of other products, including furniture, eyewear, and crystal ware.
23         11.    Chrome Hearts products are sold in the exclusive CHROME HEARTS
24   stores throughout the world and in select specialty stores, such as Selfridges in London,
25   Bergdorf Goodman in New York and the United Arrows and Dover Street Market Ginza
26   boutiques in Japan.
27         12.    Chrome Hearts is known for combining the look of rugged apparel with
28   fashion attire to make fashion apparel and accessories. All of Chrome Hearts’ leather

                                               3
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:20-cv-07068-FMO-PLA Document 1 Filed 08/06/20 Page 4 of 15 Page ID #:4



1    products are adorned with sterling silver hardware, including all of the buttons and
2    ornamental pieces. Chrome Hearts is also known for using suede inlay designs in
3    connection with leather clothing.
4          13.    Entertainers, such as Madonna, Arnold Schwarzenegger, Rihanna, Cher,
5    Kate Hudson, Tom Brady, David Beckham, and Lenny Kravitz can all be seen in
6    Chrome Hearts’ fashions.
7          14.    In 1993, the Council of Fashion Designers of America (“CFDA”)
8    presented Chrome Hearts with an unsolicited award as designer of the year for its
9    innovative accessories and jewelry designs.
10         15.    Virtually all Chrome Hearts® products, including clothing, denim, and
11   jewelry, are handmade in Los Angeles by Chrome Hearts’ craftsmen. The level of
12   expert workmanship exercised by these individuals is superior and conforms with the
13   strict standards established by Chrome Hearts.
14         16.    Chrome Hearts® products have been praised and recognized in numerous
15   articles appearing in both trade publications and publications directed to the general
16   public around the world, including articles in the United States, Germany, Japan and
17   France. These articles have acclaimed the high artistry, fashion and style of Chrome
18   Hearts’ designs and the uniqueness of the designs.
19         17.    Among Chrome Hearts’ most important assets is the intellectual property
20   associated with the Chrome Hearts brand. Among other intellectual property, Chrome
21   Hearts is the owner of the CHROME HEARTS word mark, as well as various design
22   only marks and composite trademarks comprising the CHROME HEARTS word mark
23   and design components (hereinafter collectively the “Chrome Hearts Marks”).
24         18.    Chrome Hearts’ most iconic and well recognized trademarks include, but
25   are not limited to, the following U.S. trademark registrations:
26
27
28

                                              4
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:20-cv-07068-FMO-PLA Document 1 Filed 08/06/20 Page 5 of 15 Page ID #:5



1                      Mark                    Reg. No.           Relevant Goods
2                                                          Clothing; namely, tee shirts,
                                               2,216,575
                                                           shirts, tank tops, pants,
3                                                          chaps, jeans, sweaters and
4                                                          jackets.

5
6
7
8         Chrome Hearts Plus Horseshoe
             Design Composite Mark
9
10                                                         Clothing, namely, tee shirts,
                                               3,542,742
                                                           shirts, tank tops, sweat
11                                                         shirts, sweat pants, jeans,
12                                                         pants, sweaters, skirts,
                                                           dresses, jackets, coats,
13                                                         undergarments, hats, socks
14                                                         and footwear.
15
16           Horseshoe with Plus Mark
17                                                         Men's and women's
                                               2,408,082
                                                           clothing; namely, jeans,
18                                                         leather pants, skirts, jackets,
19                                                         chaps, sweaters, vests, tee-
                                                           shirts and shirts.
20
21
22
23         Chrome Hearts plus Horseshoe
                    Design
24
25
           19.   Chrome Hearts has always devoted substantial time, effort, and money to
26
     designing, developing, advertising, promoting, and marketing its products, and spends
27
     on average over $1 million per year on advertising, promoting, and marketing the
28

                                             5
                          COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:20-cv-07068-FMO-PLA Document 1 Filed 08/06/20 Page 6 of 15 Page ID #:6



1    CHROME HEARTS® brand. As a result of its efforts, Chrome Hearts has sold over a
2    billion dollars’ worth of goods, including apparel products, all bearing one or more of
3    the Chrome Hearts Marks.
4          20.    Registrations for many of the Chrome Hearts Marks, including the specific
5    registrations identified above, are valid, subsisting and are incontestable. Through
6    longstanding use, advertising, and registration, the Chrome Hearts Marks have achieved
7    a high degree of consumer recognition and constitute famous marks.
8          21.    Chrome Hearts has continuously used the Chrome Hearts Marks in
9    interstate commerce in connection with the sale, distribution, promotion, and
10   advertising of its goods since their respective dates for first use.
11         22.    The Chrome Hearts Marks have come to identify, in the United States and
12   throughout the world, high quality leather fashions, jewelry, apparel and accessories
13   designed and manufactured by Chrome Hearts.
14         23.    Due to Chrome Hearts’ long use, extensive sales, and significant
15   advertising and promotional activities, the Chrome Hearts Marks have achieved
16   widespread acceptance and recognition amongst the consuming public and trade
17   throughout the United States.
18         B.     Defendants’ Infringing Conduct
19         24.    The present lawsuit arises from Defendants’ manufacture, importation into
20   the U.S., distribution, marketing, advertisement, offering for sale, and/or sale of certain
21   apparel products that bear identical and/or confusingly similar unauthorized copies of
22   one or more Chrome Hearts Marks.
23         25.    Upon information and belief, Fashion Nova is a “fast fashion” retail
24   company engaged in the promotion, marketing, and sale of clothing products and
25   accessories. Upon information and belief, Fashion Nova operates at least five (5) brick-
26   and-mortar retail locations in California where its products are sold, including the
27   apparel products at issue, as well as through its website (fashionnova.com) to consumers
28   throughout the United States.

                                               6
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:20-cv-07068-FMO-PLA Document 1 Filed 08/06/20 Page 7 of 15 Page ID #:7



1          26.    Chrome Hearts has not granted a license or given Defendants any form of
2    permission to use intellectual property belonging to Chrome Hearts, including the
3    Chrome Hearts Marks, in any way.
4          27.    Upon information and belief, Fashion Nova offered for sale, sold, and/or
5    shipped to consumers in this judicial district apparel products that bear identical or
6    confusingly similar reproductions of one or more Chrome Hearts Marks identified in
7    the table above such as Fashion Nova’s “Love Warrior Crop Top” (the “Infringing
8    Products”), an exemplar of which is shown in the following photograph from Fashion
9    Nova’s website:
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24                                 Exemplary Infringing Product

25
           28.    Upon information and belief, Defendants’ unlawful acts have misled and
26
     confused, and were intended to cause confusion, or to cause mistake, or to deceive as
27
     to the origin, affiliation, or association of the Infringing Products with Chrome Hearts,
28
     and the sponsorship or approval of the Infringing Products by Chrome Hearts.
                                              7
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:20-cv-07068-FMO-PLA Document 1 Filed 08/06/20 Page 8 of 15 Page ID #:8



1                                   FIRST CAUSE OF ACTION
2            (Trademark Infringement Under the Lanham Act, 15 U.S.C. § 1114)
3          29.    Plaintiff incorporates by reference each and every one of the preceding
4    paragraphs as though fully set forth herein.
5          30.    The Chrome Hearts Marks are nationally recognized, including within the
6    Central District of California, as being affixed to goods and merchandise of the highest
7    quality, with Chrome Hearts being the exclusive source of all such products.
8          31.    The specific U.S. registrations to the Chrome Hearts Marks identified
9    herein are in full force and effect, and each one has been in continuous use since their
10   respective first dates of use. Indeed, the specific U.S. registrations identified herein,
11   like many Chrome Hearts Marks, are incontestable by virtue of their registrations and
12   continuous use in commerce for more than five years.
13         32.    The Infringing Products bear identical or                confusingly similar
14   reproductions of one or more Chrome Hearts Marks that are likely to lead to and result
15   in consumers believing that Chrome Hearts produced, sponsored, authorized, licensed
16   or is otherwise connected or affiliated with Defendants’ commercial and business
17   activities, all to the detriment of Chrome Hearts.
18         33.    Defendants’ use of the Chrome Hearts Marks is without Chrome Hearts’
19   permission or authority and in total disregard of Chrome Hearts’ rights to control its
20   intellectual property.
21         34.    Upon information and belief, Defendants’ acts are deliberate and intended
22   to confuse the public as to the source of Defendants’ goods or services and to injure
23   Chrome Hearts and reap the benefit of Chrome Hearts’ goodwill associated with the
24   Chrome Hearts Marks.
25         35.    As a direct and proximate result of Defendants’ infringing conduct,
26   Chrome Hearts has been injured and will continue to suffer injury to its business and
27   reputation unless Defendants are enjoined by this Court from advertising, selling, and
28

                                                 8
                              COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:20-cv-07068-FMO-PLA Document 1 Filed 08/06/20 Page 9 of 15 Page ID #:9



1    offering for sale products bearing the Chrome Hearts Marks that are not in fact authentic
2    Chrome Hearts® products.
3          36.      Chrome Hearts has no adequate remedy at law.
4          37.      In light of the foregoing, Chrome Hearts is entitled to injunctive relief
5    prohibiting Defendants from using any of the Chrome Hearts Marks, and/or any marks
6    identical and/or confusingly similar thereto, and to recover from Defendants all
7    damages, including attorneys’ fees, that Chrome Hearts has sustained and will sustain
8    as a result of such infringing acts, and all gains, profits and advantages obtained by
9    Defendants as a result thereof, in an amount not yet known, attorneys’ fees and treble
10   damages, as well as the costs of this action pursuant to 15 U.S.C. §§ 1117(a)-(b), and/or
11   statutory damages pursuant to 15 U.S.C. § 1117(c).
12                                SECOND CAUSE OF ACTION
13       (False Designation of Origin and False Descriptions – 15 U.S.C. § 1125(a))
14         38.      Chrome Hearts incorporates herein by reference the averments of the
15   preceding paragraphs as though fully set forth herein.
16         39.      Defendants’ unauthorized use of marks confusingly similar to the Chrome
17   Hearts Marks on its merchandise in interstate commerce and advertising relating to
18   same constitutes false designation of origin and a false representation that the goods are
19   manufactured, offered, sponsored, authorized, licensed by or otherwise connected with
20   Chrome Hearts or come from the same source as Chrome Hearts’ goods when in fact
21   they do not.
22         40.      Defendants’ use of the Chrome Hearts Marks is without Chrome Hearts’
23   permission or authority and in total disregard of Chrome Hearts’ rights to control its
24   trademarks.
25         41.      Defendants’ activities are likely to lead to and result in confusion, mistake
26   or deception, and are likely to cause the public to believe that Chrome Hearts has
27   produced, sponsored, authorized, licensed or is otherwise connected or affiliated with
28   Defendants’ commercial and business activities, all to the detriment of Chrome Hearts.

                                                9
                             COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:20-cv-07068-FMO-PLA Document 1 Filed 08/06/20 Page 10 of 15 Page ID #:10



1          42.     Chrome Hearts has no adequate remedy at law.
2          43.     In light of the foregoing, Chrome Hearts is entitled to injunctive relief
3    prohibiting Defendants from using any of the Chrome Hearts Marks, and/or any marks
4    identical and/or confusingly similar thereto, and to recover from Defendants all
5    damages, including attorneys’ fees, that Chrome Hearts has sustained and will sustain
6    as a result of such infringing acts, and all gains, profits and advantages obtained by
7    Defendants as a result thereof, in an amount not yet known, attorneys’ fees and treble
8    damages, as well as the costs of this action pursuant to 15 U.S.C. §§ 1117(a)-(b), and/or
9    statutory damages pursuant to 15 U.S.C. § 1117(c).
10                               THIRD CAUSE OF ACTION
11           (Unfair Competition in Violation of Cal. Bus. Code § 17200, et seq.)
12         44.     Plaintiff incorporates herein by reference the averments of the preceding
13   paragraphs as though fully set forth herein.
14         45.     The Chrome Hearts Marks are strong and distinctive marks that have been
15   in use for many years and have achieved enormous and widespread public recognition.
16         46.     Through prominent, long, and continuous use in commerce, the Chrome
17   Hearts Marks have become and continue to be famous and distinctive in the State of
18   California.
19         47.     Defendants’ misappropriation of the Chrome Hearts Marks was intended
20   to capitalize on Chrome Hearts’ goodwill for Defendants’ own pecuniary gain.
21         48.     Defendants’ unauthorized use of the Chrome Hearts Marks dilutes the
22   distinctive quality of the Chrome Hearts Marks and decreases the capacity of such
23   marks to identify and distinguish Chrome Hearts’ products and has caused a likelihood
24   of harm to Chrome Hearts’ business reputation.
25         49.     By the acts described above, Defendants have caused and will continue to
26   cause irreparable injury to Chrome Hearts’ goodwill and business reputation, in
27   violation of Cal. Bus. & Prof. Code § 17200 et seq.
28

                                              10
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:20-cv-07068-FMO-PLA Document 1 Filed 08/06/20 Page 11 of 15 Page ID #:11



1          50.    Upon information and belief, Defendants have made and will continue to
2    make substantial profits and gains to which they are not in law or equity entitled.
3          51.    Defendants are liable to Chrome Hearts for all damages, whether direct or
4    indirect, for the misappropriation of Chrome Hearts’ trademarks, reputation and
5    goodwill, which damages are subject to trebling.
6          52.    Upon information and belief, Defendants will continue their infringing acts
7    unless restrained by this Court.
8          53.    Defendants’ acts have damaged and will continue to damage Chrome
9    Hearts, and Chrome Hearts has no adequate remedy at law.
10         54.    In light of the foregoing, Chrome Hearts is entitled to all available relief
11   provided for under the California Unfair Business Practices Act, including permanent
12   injunctive relief, restitution, and attorneys’ fees and costs.
13                               FOURTH CAUSE OF ACTION
14           (Common Law Trademark Infringement and Unfair Competition)
15         55.    Chrome Hearts incorporates herein by reference the averments of the
16   preceding paragraphs as though fully set forth herein.
17         56.    Chrome Hearts owns and enjoys common law trademark rights to the
18   Chrome Hearts Marks in California and throughout the United States.
19         57.    Defendants’ misappropriation of Chrome Hearts’ common law trademarks
20   was intended to capitalize on Chrome Hearts’ goodwill for Defendants’ own pecuniary
21   gain. Chrome Hearts has expended substantial time, resources and effort to obtain an
22   excellent reputation for itself and its family of Marks. As a result of Chrome Hearts’
23   efforts, Defendants are now unjustly enriched and are benefiting from property rights
24   that rightfully belong to Chrome Hearts.
25         58.    Defendants’ unauthorized use of the Chrome Hearts Marks has caused and
26   is likely to cause confusion as to the source of Defendants’ products, all to the detriment
27   of Chrome Hearts.
28

                                               11
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:20-cv-07068-FMO-PLA Document 1 Filed 08/06/20 Page 12 of 15 Page ID #:12



1          59.    Defendants’ acts are willful, deliberate, and intended to confuse the public
2    and to injure Chrome Hearts.
3          60.    Defendants’ acts constitute unfair competition under the common law of
4    the state of California.
5          61.    Chrome Hearts has no adequate remedy at law to compensate it fully for
6    the damages that have been caused and which will continue to be caused by Defendants’
7    infringing conduct unless it is enjoined by this Court.
8          62.    The conduct herein complained of was extreme, outrageous, fraudulent,
9    and was inflicted on Chrome Hearts in reckless disregard of Chrome Hearts’ rights.
10   Said conduct was despicable and harmful to Chrome Hearts and as such supports an
11   award of exemplary and punitive damages in an amount sufficient to punish and make
12   an example of Defendants and to deter them from similar such conduct in the future.
13         63.    In light of the foregoing, Chrome Hearts is entitled to injunctive relief
14   prohibiting Defendants from using the Chrome Hearts Marks to recover all damages,
15   including attorneys’ fees, that Chrome Hearts has sustained and will sustain and all
16   gains, profits and advantages obtained by Defendants as a result of their infringing acts
17   alleged above in an amount not yet known, and the costs of this action.
18                                  PRAYER FOR RELIEF
19         WHEREFORE, Plaintiff Chrome Hearts LLC respectfully prays that this Court
20   enter judgment in its favor and against Defendants as follows:
21         1.     Entry of an ORDER granting temporary, preliminary and permanent
22   injunctive relief restraining and enjoining Defendants, their officers, agents, employees,
23   and attorneys, and all those persons or entities in active concert or participation with
24   them from:
25                    a. manufacturing, importing, advertising, marketing, promoting,
26                       supplying, distributing, offering for sale, or selling Infringing
27                       Products and/or any other products that bear the Chrome Hearts
28                       Marks, or any other marks confusingly similar thereto;

                                               12
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:20-cv-07068-FMO-PLA Document 1 Filed 08/06/20 Page 13 of 15 Page ID #:13



1                    b. engaging in any other activity constituting unfair competition with
2                        Chrome Hearts, or acts and practices that deceive consumers, the
3                        public, and/or trade, including without limitation, the use of
4                        designations and design elements associated with Chrome Hearts;
5                    c. committing any other act which falsely represents or which has the
6                        effect of falsely representing that the goods and services of
7                        Defendants are licensed by, authorized by, offered by, produced by,
8                        sponsored by, or in any other way associated with Chrome Hearts;
9          2.     Entry of an ORDER directing Defendants to recall from any distributors
10   and retailers and to deliver to Chrome Hearts for destruction, or other disposition, all
11   remaining inventory of the Infringing Products, in addition to any other goods that
12   infringe upon Chrome Hearts’ rights to the Chrome Hearts Marks, including all
13   advertisements, promotional and marketing materials therefore, as well as means of
14   making same in their possession or under their control;
15         3.     Entry of an ORDER directing Defendants to disclose their supplier(s) and
16   manufacturer(s) of the Infringing Products and to provide all evidence, documents,
17   receipts, and invoices showing the purchases and sales of the Infringing Products, and
18   an accounting of profits derived from the Infringing Products;
19         4.     Entry of an ORDER directing Defendants to file with this Court and serve
20   on Chrome Hearts within thirty (30) days after entry of the injunction a report in writing,
21   under oath setting forth in detail the manner and form in which Defendants have
22   complied with the injunction;
23         5.     Entry of an ORDER for an accounting by Defendants of all gains, profits,
24   and/or advantages derived from their infringing acts pursuant to 15 U.S.C. § 1117(a);
25         6.     An award of all profits that Defendants have derived from using the
26   Chrome Hearts Marks, trebled, as well as costs and attorneys’ fees to the full extent
27   provided for by Section 35 of the Lanham Act; alternatively, an award of statutory
28

                                              13
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:20-cv-07068-FMO-PLA Document 1 Filed 08/06/20 Page 14 of 15 Page ID #:14



1    damages pursuant to 15 U.S.C. § 1117 up to $2 million per trademark counterfeited and
2    infringed, per type of good;
3          7.     An award of enhanced damages due to Defendants’ willful infringement;
4          8.     An award of applicable interest amounts, costs, disbursements, and/or
5    attorneys’ fees, as an exceptional case under 15 U.S.C. § 1117 or otherwise;
6          9.     An award of fees and punitive damages to the full extent available in
7    connection with Chrome Hearts’ claims under California law; and
8          10.    Any such other relief that may be just and proper.
9
10    Dated:        August 6, 2020            BLAKELY LAW GROUP
11
12                                            By:    /s/ Colby A. Meagle_____________
                                                     Brent H. Blakely
13                                                   Mark S. Zhai
                                                     Colby A. Meagle
14                                                   Attorneys for Plaintiff
                                                     Chrome Hearts LLC
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              14
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:20-cv-07068-FMO-PLA Document 1 Filed 08/06/20 Page 15 of 15 Page ID #:15



1                               DEMAND FOR JURY TRIAL
2          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff Chrome
3    Hearts LLC hereby demands a trial by jury as to all claims in this Action.
4
5     Dated:       August 6, 2020             BLAKELY LAW GROUP
6
7                                             By:    /s/ Colby A. Meagle________
                                                     Brent H. Blakely
8                                                    Mark S. Zhai
                                                     Colby A. Meagle
9                                                    Attorneys for Plaintiff
                                                     Chrome Hearts LLC
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              15
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
